—In four related proceedings pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), entered May 31, 2000, which extended the placement of her children with the Commissioner of the Orange County Department of Social Services for 12 months, and required any visits with the children to be supervised by the Commissioner.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Generally, an appeal from an expired placement order should be dismissed as academic (see Matter of R., 275 AD2d 717, 718; Matter of Ciara M., 273 AD2d 312, 314; Matter of Susan B., 264 AD2d 478). The extension of placement appealed from expired on April 28, 2001. Accordingly, the instant appeal is academic and does not fall within an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715; Matter of McCue, 281 AD2d 420). Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.